            Case 1:20-cv-10039-VSB Document 9 Filed 03/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BENJAMIN DELO,

                              Plaintiff,
                                                                   20-CV-10039 (CM)
                      -against-
                                                                         ORDER
JPMORGAN CHASE & CO., et al.,

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         By order dated February 11, 2021, the Court dismissed this action because Plaintiff had

failed to submit an application to proceed in forma pauperis (IFP) or pay the filing fee. (ECF 4.)

On February 26, 2021, Plaintiff filed a motion for reconsideration, asking the Court to reopen the

action because he had filed an IFP application, but the application had not been entered on to the

docket until after the Court dismissed the action.

         Accordingly, the Court grants Plaintiff’s motion for reconsideration (ECF 7), directs the

Clerk of Court to vacate its order of dismissal and civil judgment (ECF 5-6), and directs the

Clerk of Court to reopen this action. A ruling on the IFP application will issue after the case is

reopened.

         Plaintiff has consented to electronic service. (ECF No. 2.)

SO ORDERED.

Dated:     March 26, 2021
           New York, New York

                                                 COLLEEN McMAHON
                                                 Chief United States District Judge
